Bill Boyd, plaintiff in error, was convicted on a charge that he did keep a place in the city of Enid, known as the "Oxford Billiard Room," with the intent and purpose of selling intoxicating liquor. The jury failed to agree on the punishment, and he was sentenced by the court to confinement in the county jail for 90 days and to pay a fine of $50. To reverse the judgment an appeal was perfected.
This was a prosecution under section 4, c. 26, Session Laws 1913, which provision of the statute was in the case of Proctor v. State, 15 Okla. Cr. 338, 176 P. 771, held unconstitutional and void. For the reasons stated in the Proctor Case, the judgment is reversed.